                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ALICE MASON,

                         Plaintiff,
                                                                CIVIL ACTION
        v.                                                      NO. 18-1786

 PHILADELPHIA PARKING AUTHORITY,

                         Defendant.



                                           ORDER

       AND NOW, this 15th day of January, 2019, upon consideration of Plaintiff’s Motion For

Dismissal of Federal Claim (Doc. No. 11), Defendant’s Response to the Motion for Dismissal

(Doc. No. 13), Defendant’s Response in Further Support of its Opposition (Doc. No. 14),

Plaintiff’s Motion to Remand to State Court (Doc. No. 5), Defendant’s Opposition to the Motion

to Remand (Doc. No. 6), Plaintiff’s Reply (Doc. No. 12), and the arguments of counsel at the

hearing held on June 6, 2018, it is ORDERED that:

   1. Plaintiff’s Motion for Dismissal of Federal Claim (Doc. No. 11) is GRANTED.

   2. Plaintiff’s Motion to Remand (Doc. No. 5) is GRANTED

   3. Defendant’s Motion to Dismiss for Failure to State a Claim (Doc. No. 4) is MOOT.

   4. The Clerk of Court is directed to REMAND this case to the Court of Common Pleas of

       Philadelphia County.



                                                    BY THE COURT:


                                                    / s / J oel H. S l om s k y
                                                    JOEL H. SLOMSKY, J.
